Citation Nr: 1530818	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-35 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a back condition, to include as secondary to service connected bilateral flatfeet. 

2. Entitlement to service connection for a bilateral leg condition, to include as secondary to a back condition and service connected flatfeet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1975 to August 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied the Veteran's claims for service connection for a back and bilateral leg conditions. In that same decision, the RO granted service connection for bilateral flatfeet. 

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims of service connection for his back and leg conditions. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran was denied service connection for his claimed back and leg conditions in the RO's October 2011 rating decision. However, in the Veteran's subsequent notice of disagreement (NOD) and substantive appeal (VA Form 9), he noted that his back and leg conditions were the result of, or secondary to, his, now, service-connected flatfeet. The Veteran noted that overcompensating while walking and during activities, due to his flatfeet disability, caused both his back and leg conditions, or at least have aggravated these conditions. 

With regards to his back condition, the Board notes that there is ample evidence of a diagnosed back condition. A review of the Veteran's private and VA treatment records show diagnoses of arthrosis of the L2-L3 through L5-S1, bulging disc at L4-L5, lumbago and spondylosis. Treatment records in the Veteran's claims file show continued treatment for consistent pain in his back that radiates to his hips. 

Likewise, the evidence of record shows that the Veteran has reported symptoms of peripheral neuropathy of his lower extremities throughout the claims period. The Veteran has consistently reported pain, numbness, swelling and tingling throughout his lower extremities. While there is evidence this neuropathy is primarily caused by the Veteran's non-service-connected diabetes mellitus, type II, the Veteran has continuously contended that even if such condition was caused by his diabetes, his back condition and/or flatfeet, further aggravated/contributed to this condition, and therefore, should be service connected. 

In November 2013, the VA obtained an addendum medical opinion regarding the Veteran's back and leg conditions, as secondary to his service-connected flatfeet. After a review of the Veteran's claims file, to include his medical history, the VA examiner opined that neither of the Veteran's back or leg conditions was the result of the his service-connected flatfeet. The examiner reasoned that with regards to the Veteran's back condition, the Veteran had many intervening injuries specifically that in 1985, pulling his back from unloading materials from a truck, as well we other work related injuries reported in 1997-1998. The examiner, therefore, concluded that such condition was not related to his flatfeet. 

Similarly, the VA examiner noted the Veteran's leg condition was actually diabetic neuropathy, and was the result of his diabetes, and not related to his flatfeet disability. The examiner further concluded that his leg neuropathy was not caused or otherwise related to his back condition. 

The Board, however, find the November 2013 examination to be inadequate for an appellate review on the merits. While the VA examiner provided a nexus opinion regarding causation, the examiner failed to provide any analysis or conclusion with regards to whether the Veteran's back and leg conditions was aggravated by the Veteran's service-connected flatfeet condition. See Allen v. Brown, 7 Vet. App. at 448. As noted above, conditions that are aggravated by an already service-connected condition may also be compensable under VA regulations, and therefore, may be service connected. Id. Accordingly, any examination or medical opinion that is obtained without opining on both causation and aggravation is deemed inadequate. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When, however, the VA provides a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examiantion in the first place. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
 
Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed back and leg conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an examination and/or addendum opinion from a suitably qualified examiner.  This report should discuss the etiology of the claimed back and leg conditions, to include as secondary to the Veteran's service-connected flatfeet disability, and addressing whether it is at least as likely as not that the Veteran's disorders are related to / caused by, or AGGRAVATED (permanently worsened beyond normal progression) by his service-connected flatfeet, or his military service.

If the Veteran's back condition is determined to be related, caused or aggravated by his service-connected flatfeet or his service, the examiner is asked to provide an opinion regarding the etiology of the Veterans leg condition (peripheral neuropathy) as secondary to his back condition. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




